At a Court of Vice Admiralty Held at Newport In the Colony of Rhode Island on Tuesday the 22a day of April A D. 1746 The Court being opened, the Citation. The HonIe Wm Strangthfield Esqr D. Judge present. Arthur Helms, Comr of the Private Sloop of Warr Called the Polly Upon his oath gave answer to the following Questions Viz
Ques. At what time did you sail from New York on yr Cruise
Anr On or about the 12th of Novr Last past
Ques. Have you since yr Leaving Sa place taken any Prize or Prizes and what
An. on the 20th day of March last past I took a Sloop on the Coast of Craces on the Spanish main, Loaded with Cocoa, Three Chests of Dry Goods and three Negroes, belonging I suppose to some of the subjects of the King of Spain
Ques. By whom was the said Vessel Navigated and Manned.
An: There was on board at the time of Capture, one Dutchman, one Dutch boy, two Jews, Three Negroes, and Fourteen Spanish Indians and Molattoes one of which was a Merchant
Ques. What are become of those persons, found on board at the time of Capture
*344An: The Dutchman who call himself Captain and one of the Jews, And two Negroes have bro* into this port in my Vessel, the Spanish Indians and Molattoes, I put on shore Saving one Molatto, now on board the Prize
Ques. What is become of the prize
Ans. I Left her in the Latt: 36 bound into this port.
Ques. Did you take out any Part of her Cargo.
Anr Yes. I took out about 300“ of Cocoa, the greatest part of which was upon Deck and Three Chests of Dry Goods.
Ques. Was there any papers found on board at the time of Capture and where are they
■ An. There were many on board which I left on board the Prize.
Ques. Did you at the time of Capture, discover any papers to be thrown over on board.
Ansr I did not see any thrown over board, but discovered several swimming a long side of the Sloop one of which my people took up.
Arthur Helm
The Court was Adjourned untill further Notice and opened Ap1 23a on the arrival of the Sp[ — ] the above Evidence of Cap* Helms [was sworn to] To The truth of which Solomon Sherwood the Master of the said Privateer, Made oath, as also that the papers deliv.ered in Court are all that were found on board sa Vessel at the time of Capture, without Fraud, Subduction addition, or Embezelment.
Solomon Sherwood
A Dutch pass Port with Translation Muster Role, and Invoice, with Several Spanish French and Dutch Letters and papers were Produced in Court
At at Private Examination held at Newport on Wensday April the 23a 1746 The Honle Wm Strengthfield Esqr Dep: Judge Isaac Duffil a Marr on board the Sloop Polly being sworn, to make true answers to such Questions as should be proposed to him
Ques. When, where and by whom, was this sloop, Bro* into this Port as a Prize, taken.
Ansr on or about the 20th day of March Last past the Sa Sloop was taken, on the Coast of Caracas, in the Spanish Main, by Cap* Arthur Helms.
Ques. By whom was this Vessel, navigated and Manned at the time of Capture
Anr There was a Dutch Man, one Dutch Boy, Two Jews, Three Negroes, about Fifteen Spanish Indians and Molattoes.
Ques. Have you any knowledge or did you make any discovery of any paper or papers being thrown over on board, or Secreted at the time of Capture
*345Anr Upon our approach to the sa Sloop so taken I saw, one of the Jews on ba sa Vessel throw over board, a Packet of papers, and some loose ones, one of wcl1 we took up out of the water.
Isaac X Duffils Mark
John Whitelock Marrr on board the sloop Polly, also swore to the truth of the foregoing Evidence X John Whitelock8 mark
Moses Lopez was Sworn Spanish Interpreter A manuel Alvares Correa, Merchant on board the Sloop Bro* in here as Prize upon his oath made answer to the following Questions in the Spanish Tongue
Ques. Have you any knowledge of the Sa Sloop and what
Anr I have known her about 2 months Last past. She was Commanded by Cornelius Raven, and that I was Hired as a Mer* by Francisco Lopez Heariquez at Curacoa to proceed a Voyage to the Coast of Caracas, the owners of which Vessel I know nothing off.
Ques. What did your Cargo Consist off. which you Carried from Curacoa to the Spanish Main
Anr It consisted of Divers Goods and Merchandize as is expressed in the Invoice.
Ques. Is the sea Breif now produced in Court the same that was Procured for this Vessel.
Anr Yes, this is the same.
Ques. Have you any knowledge of this Sea Breif being procured for any other Vessel.
Anr Yes. I have heard the Cap* say it was for another Vessel.
Ques. How Long have you known Cornelius Raven Comm' of this Vessel.
Anr ,1 have known him Comr of this Vessel only this Voyage
Ques. Have you known him Comm' of any other Vessel, in the months of July or August last past.
Anr Yes. I have known him Comr of Several Vessels, in the Service of Francisco Lopez Heariquez.
Ques. Have you any knowledge of any person or persons, throwing over on board any paper or papers at the time of Capture.
Anr No. I know of none.
Ques. To whom does the Cargo now on board belong
Anr To Francisco Lopez Henriquez, and that their is on board Sixteen Fenagas of Cocoa, belonging to a Spaniard on board.
Ques. Under what Colors did the English Privateer take you
Anr The said English Privateer Fired.Two Shott under Spanish Colours, and afterwards Hoisted French Colours, as we thought
Ques. Was their any Sword Belts or warr Like Instruments on board yr Vessel at the time of Capture.
*346Anr I know off none.
Ques. Have you any knowledge of Cap* Raven’s Signing any Bills of Lading for your Cargo taken in at Curacoa.
Anr No.
Ques. Is the Sea Breif, Muster Role and Invoice, all the papers, belonging to this Vessel.
Anr Yes, all that I know off
Man1 Alvares Correa
Cornelius Raven Master of this Sloop bro* in here as Prize, being Sworn to make true answers to all Questions proposed to him.
Ques. Have you any knowledge of the sd Sloop and what
Anr I have known her about two Months Last past, and I have commanded her ever Since, and that I was Hired by Francisco Lopez Henriquez at Curacoa to proceed a Voyage to the Spanish Main and that the sa Vessel and Cargo was owned by Francisco Lopez Henriquez, And that He purchased said Vessel about The time I was Shiped of one Daniel Vader Gustines
Ques. What did yr Cargo consist off which you carried from Curacoa, to the Spanish Main
Anr Dry Goods, and Brandy.
Ques. Is the Sea Breif now Produced in Court the same, that was procured for this Vessel
Anr Yes, the same.
Ques. Did you procure this Sea Breif for any other Vessel.
An1' Yes. I procured this Sea Breif for a Vessel called the Pearl in the Month of July Last Past.
Ques. Have you any knowledge of any person or persons throwing over on board any paper or papers at the time of Capture.
Anr I know of none.
Ques. What does the Cargo Consist off on board.
Anr Cocoa, and a few Remnants of Dry Goods.
Ques. To Whom does the Cargo belong to.
Anr All belonging to Sa Fran Lopez Henriquez, Saving Sixteen Fene- . gras of Cocoa wh belong’d to a Spaniard and a few belonging to the people on board.
Ques. Have you any knowledge of any sword Belts, or Warr Like Instruments, on board your Vessel.
Anr Their was a Parcell of Belts, which the English Captain found, in one of my Sailors Chests.
Ques. Did you sign any Bills of Lading for yr Cargo at Curacoa.
Anr No
Ques. How many Persons had you.on board yr Vessel, when taken.
An1' Five and Twenty, Dutch, French, and Spaniards.
*347Ques. Is the Sea Breif and Muster Role now procured in Court all the papers, to shew the property of this Vessel and Cargo.
A nr Yes. all that I know off.
Ques. Did you know the name of this Vessel, before your owner Bought her.
Anr Her name was Susannah Marea or Marea Susanah.
Ques. Did you or Francisco Lopez Henriquez swear that the .said Vessel, was the property of any of the subjects of the States of Holland, before the Govr of Curacoa or any other officer.
Anr I did not, Neither have I any knowledge that the said Francisco Lopez Henriquez Did.
Corn. Raven
Colony of Rhode Isd At a Court of Vice Admiralty held at Newport, In s4 Colony on Tuesday May 13th 1746 The HonMe Wm Strengthfield Esqr Dep. Judge Present. The Court being opened The Libel, Monition, being Read Cap* Arthur Helm, Comm1' and Instructions were produced in Court and allow4 Likewise Sundry other papers
John Channing Comes into Court, and Enacts and binds himself to pay Costs of Court, in Case the Sloop Peril, and Cargo, should not be adjudged Lawfull prize, according to Act of Parlament
John Channing
Abraham Hart Comes into Court, and Enacts and binds himself to pay double Costs of Court in Case the Sloop, Peril and Cargo should be adjudged Lawful prize pursuant to Act of Parlament
Abra. Hart
Mr Israel Abraham, being sworn Dutch Interpreter
Cornelius Raaven Late Master of the prize Sloop Peril, swore to his Claim In Court.
Arthur Helms, Comr of the private Man of Warr Polly, being sworn in Court to make true answers to all Questions
Ques. At what distance was you when you Fired the First and Last Shot, at the Sloop bro* in here as Prize.
Anr About two miles when I fired the First Shot, and one Hundred yards when I fired the Last.
Ques. Under what Colours did you fire
Anr I fired the first shot under Spanish Coulours to decoy them, being two miles distance and the Last under English Colours under which I took her.
Ques. How did the people on board the Peril behave when you approched her.
Anr When I came within three or four yards the Spanish Indians and *348Molattoes, Jumped over on board I ordered The small Arms Men to fire over them in order to make them come on board.
Ques. How do you know, the Indians and Molattoes were Spaniards, and how many
Anr I believe they were Spaniards, for that they could not speak Dutch. The Number I can’t tell.
Ques. Were the papers Single or Double papers, you see floating on the Water
A.nr A Single paper we took up I can’t tell whether the Rest were single or Double.
Ques. What was the reason you did not take up the Rest
Anr They were Sunke before the Man could reach them
Arthur Helme
Amanuel Alvares Correa being sworn by the Five books of Moses, to give true answers to the Court, to all Questions
Ques. What was the Occasion of y1' people Jumping over board, upon the approach of the Privateer.
Anr We heard at Curracoa there was a Pirate at sea, and at Cap* Helms firing twice at us under Spanish Coulers, and once under French Coulers as we took it, and then Hailing of us in English, our people took them to be the Pirate and jumped in the water
Ques. What knowledge have you of this paper Mk with a Crosse
Anr It was designed for an Invoice of the Cargo of this Sloop but more goods being put on board, it was Copied over, and more goods added to that wk is the Invoice produced in Court. It was loose in my Chest among my Cloaths, and were taken out with my Cloaths when our people were going on Shore, and the Dry goods, on board is part of the Cargo taken in at Curacoa.
Ques. W[h]ere did the Indians, and Molattoes Live when they were at home.
Anr They were all Livers at Curacoa, and Came out with us.
Ques. Off what nation were they.
Anr The greatest part were Natives of Curacoa.
Man1 Alvares Correa
Cornelius Raaven being sworn in Court by the Holy Evangelist, to make true answers, to all Questions.
Ques. What was the Occasion of yr people Jumping over board, upon the Approach of the Privateer.
Anr We heard at Curacoa there was a Pirate At Sea and at Cap* Helms firing Twice at us under Spanish Colours, and once under French Colours, *349and when Cap* Helms came close on board at us, he asked from whence we came, we answered from Curacoa, he Florished his Cutlass over me and told us he would give us Curacoa by and bye, we asked from whence he came he answered from Hell, upon which our people jumped over board, after-wards I asked from whence he came, Cap* Helms answered from the Devil our people said it was the Pirate and jumped over board.
Ques. W[h]ere was you, when you asked Cap* Helms were he came from as aforesaid.
Anr I was on board Cap* Helm’s Vessel and stood on the round house by him
Ques. W[h]ere did yr people Live, and how many were Spaniards
Anr They were all Inhabitants of Curacoa and the most of them Natives of Curacoa those was about Four or five and those four or five Spaniards Lived at and sailed out off Curacoa for 5 or Less years
Ques. What knowledge have you of this papers M,c with a X
Anr I have seen it, in the Merchants Chest among his Cloaths loose.
And further saith the Dry goods on board was part of the Cargo taken in at Curacoa.
Corn. Raven
Flep. Offerman, Late Boatswain of the Sloop Peril, being sworn in Court, to give true ansrs to all Questions
Ques. What knowledge have you of the Sloop Peril.
Anr I knew her about Eight or Nine days before I Left Curacoa, and that she belonged to One Vanderstine and sold at Vendue and that Sa Vanderstine was then Master, and was bought by Francisco Lopez Henriquez.
Ques. What did Francisco Lopez Henriquez, do with sa Vessel.
Anr He Loaded her, and put Cornelius Raaven, Mast* and Self Boatswain, and Am1 Alvares Correa Merchant, we went from Curacoa to the Spanish main, and was there taken by Cap* Helms, and Sent into Rhode Ia and the dry goods on board was part of the Cargo taken in at Curacoa. .
Flep Offerman
Solomon Sherwood being sworn in Court to give true answers to all Questions
Ques: How farr were you from the Sloop, when Cap* Helms fired at her.
Anr A Mile and a half and upwards, and not a Quarter of a mile when we fired the Last.
Ques. How do you know that the Indians and Molattoes on ba were Spaniards.
Anr They were Cheifly Indian and spoke the Spanish tongue.
Solomon Sherwood
*350Isaac Duffil a Mar on ba the Sloop Polly being sworn in Court.
Ques: How do you know that the Indians and Molattoes were Spaniards
Anr I was Informed so by some of our people who Speak Spanish.
Isaac X Duffil’s mark
And the Court was Adjourned untill half an hour after two ó the Clock P. M. The Court opened Accordingly
The Arguments was opened by Mr Honeyman Adv° for the Captors, and a Reply made by Mr Ward, Adv° for the Claimant, and closed by Mr Updike adv° for the Captors
And the Court was adjourned untill further Notice
Tuesday May 20th 1746 The Court being opened, His Honr the Dep. Judge pronounced his Decree.
The Claimant prayed an Appeal, to the Lords Commissioners, appointed, or to be appointed under the Grest Seal of Great Britain, For Receiving hearing and determining appeals in causes of Prizes, wh was granted, they Complying with the Act of Parlament, in that case, made.
I have delivered Cap* Helm by the Dep. Judge’s order his Commission and Instructions. June 2a 1746
I have considered the Libel together with the Examinations, whereby it appears that the Sloop Pearl with her Cargo, and three Negroes was taken by Cap* Arthur Helm on the Coast of Carracas, commanded by one Cornelius Raaven a Dutch Man who in behalf of himself, Francisco Lopez Henriquez, Philip Offerman, Mose Cardoso, and Johannes Vasall Subjects of the High and Mighty Lords the States General of the United Netherlands, claims the said Sloop with all her Cargo, and Three Negroes afores4 (saving sixteen Finegas of Cocoa which he confesses belonged to one of the Spaniards on board, and to make out his claim, Produces a Sea Brief or Pass Port obtained from the Governour of Curacoa dated the 15*11 day of July 1745 and confesses at the same time he procured it for another Vessel, Six Months before this Vessel was purchased by his owners or commanded by him, which can by no means be admitted as an Evidence to prove the Property of this Vessel, Besides the Fraud that appears in the Pass Port, being obtained for another Vessel, Several of these very Dutch Pass Ports, have been Produced in this Court by both French and Spaniards, in order to cover themselves under the Pretense of being Dutch, As to the Cargo their is neither Bill Of Lading, Coquet, or Certificate to prove the Property of the same, and as this Vessel was taken in a Spanish Port, Loaded with Spanish Effects Navigated by several Spaniards, and the greatest part of the Papers Spanish (circumstances which carry the greatest proof that the same is the Property of some of the Subjects *351of the King of Spain), It Likewise appears by the Evidence that several papers, were thrown overboard from the said Sloop Peril, on the approach of Cap* Helm, whereby the Captors was deprived of the Evidence of such papers, and As by the rules laid down by the King in Council in 1664 and 1672 for adjudication of Prizes to be observed by the High Court of Admiralty, That where any Ship mett with by any of his Majesty’s Royal Navy or other Ship Commissioned by his Authority shall Fight or make resistance, or any of the Company shall throw away, Burn, Tear, or conceal, any of the Ships papers or Documents, or shall have no paper, att all found in sa Ship or shall bring or offer to the Court, any False writings or Evidence, thereby to Clear her, or her goods, or any of them, The said Ship and goods shall be condemned, as Good and Lawfull Prize, I am therefore of opinion, that the sa Vessel and Cargo, Dry Goods and Three Negroes as in the Libel sett forth are the Property of some of the Subjects or Vassals of the King of Spain, or others Inhabiting his dominions, Enemies to our Sovereign Lord the King, and Accordingly I Condemn the same as lawfull Prize to be divided between the sa Helm his owners and Company, as they have or shall Agree after Appraisment is made by Thomas Vernon, Wm Mumford, and Walter Cranston, I also order and decree the Claimant to pay Cost of this Court As the Law directs according to Enactm*
Strengthfield.